DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response of 04 March 2021, claim 2 is amended and claims 10-20 are withdrawn, leaving claims 1-20 pending with claims 1-9 presented for examination.

Election/Restrictions
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and/ or Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 March 2021.
Applicant’s election without traverse of Invention I, claims 1-9 and Species A, figs 1-6 and corresponding to claims 1-9 in the reply filed on 04 March 2021 is acknowledged.
The requirement is made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Proctor (US 6,094,749).

As to claim 1, Proctor discloses an system for coupling an accessory to a hat (fig 8, combination of 330, 334, 336, 50, 332, 328, capable of coupling an accessory such as 336 to a hat such as 320), the hat having an interior surface and an opposite exterior surface (capable of having, see fig 8) and the system comprising: a brace configured to extend along the interior surface of the hat (50, capable of and intended to extend along the interior surface); a bracket configured to be positioned on the exterior surface of the hat (combination 330 and 334, capable of and intended to be positioned on the exterior surface); and a fastener configured to extend through the interior surface and the exterior surface (combination 328 and 332, capable of and intended to extend through) to thereby couple the bracket to the brace such that the accessory can be coupled to 

As to claim 2, Proctor discloses the system according to claim 1, wherein the brace and the bracket are configured to sandwich the interior surface and the exterior surface of the hat there between (capable of and intended to sandwich as shown in fig 8 and described in col 14 line 55-65).

Claim(s) 1-3 and 7-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jones (US 2019/0350289).

As to claim 1, Jones discloses an system for coupling an accessory to a hat (system, title, capable of and intended to couple an accessory to a hat), the hat having an interior surface and an opposite exterior surface (capable of having) and the system comprising: a brace configured to extend along the interior surface of the hat (76, capable of and intended to extend); a bracket configured to be positioned on the exterior surface of the hat (receptacle 73); and a fastener configured to extend through the interior surface and the exterior surface to thereby couple the bracket to the brace such that the accessory can be coupled to the bracket and thereby supported on the hat (“long prong snap, epoxy, screw, or similar attaching,” pp 0027 and it is noted that pp 0027 of the present disclosure also discloses screws as suitable fasteners, capable of coupling).  

the brace and the bracket are configured to sandwich the interior surface and the exterior surface of the hat there between (capable of and intended to sandwich).  

As to claim 3, Jones discloses the system according to claim 1, wherein the brace has a hole (“receptacle”) and the bracket has a bore (“screw”), and wherein the fastener is received in both the hole and the bore to thereby couple the bracket to the brace (pp 0027).  

As to claim 7, Jones discloses the system according to claim 1, wherein the bracket is a first bracket and the fastener is a first fastener (one of the two as shown in fig 8 and disclosed in pp 0027), and further comprising: a second bracket spaced apart from the first bracket and configured to be positioned on the exterior surface of the hat (the other one of the two as shown in fig 8 and disclosed in pp 0027); and a second fastener configured to extend through the hat and couple the second bracket to the brace such that the accessory can be coupled to the second bracket and thereby supported on the hat (capable of and intended to extend, capable of and intended to couple).  

As to claim 8, Jones discloses the system according to claim 7, wherein the brace has a plurality of holes and wherein the first fastener and the second fastener are received in separate holes of the plurality of holes (two holes as shown in fig 8 and disclosed in pp 0027).  

As to claim 9, Jones discloses the system according to claim 7, wherein the brace is curved (fig 8) to correspond with the curvature of the hat (capable of and intended to correspond).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proctor (US 6,094,749).

As to claim 3, Proctor does not disclose the system according to claim 1, wherein the brace has a hole and the bracket has a bore, and wherein the fastener is received in both the hole and the bore to thereby couple the bracket to the brace.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the portion of 334 that appears to be a bore, to actually be a bore, for the purpose of mating with 332 to fasten 336 to 320 as intended.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2019/0350289) as applied to claim 3 above and further in view of Johnson et al. (US 6,279,167).

As to claim 4, Jones does not disclose the system according to claim 3, wherein the bore extends along an axis, and wherein the bracket has a radially extending flange configured to contact the exterior surface of the hat.
Jones is silent as to the exact structure of the bracket and fastener.
Johnson teaches a similar bracket (20b, see fig 3) and fastener (20a, see fig 3) including the bore extends along an axis (broken line in fig 3 shows a vertical axis), and wherein the bracket has a radially extending flange configured to contact the exterior surface of the hat (horizontal circular top of 20b, capable of contacting).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the bracket and fastener of Jones with the structure 

As to claim 5, Jones as modified discloses the system according to claim 4, wherein the flange has a flange surface (Johnson fig 3) shaped to correspond to curvature of the exterior surface and configured to contact the exterior surface (capable of corresponding, depending on the curvature of the exterior surface, capable of contacting).  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2019/0350289) in view of Johnson et al. (US 6,279,167) as applied to claim 5 above, and further in view of Johns (US 8,763,163).

As to claim 6, Jones does not disclose the system according to claim 5, wherein the flange surface is a concave surface.
Johns teaches a similar system (plug in accessory sockets, title, see figs 15-18) including a bracket 60 and a fastener 130, where the bracket has a flange and the flange surface is a concave surface.
Johns’ bracket 60 is concave to mate with the curved surface of the visor 30 as shown in fig 13.
The modified Jones’ bracket is also intended to mate with the curved surface of a hat.  One of ordinary skill would recognize that providing both mating surfaces with a similar shape would allow for a better fit.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/Primary Examiner, Art Unit 3732